Downey, J.
This action was brought by the appellant *425against the appellee on two promissory notes, amounting at the time of the trial to about four hundred and twenty-five dollars.
y. W. Gordon and P. H. Ward, for appellant.
A. y. Boone and R. W. Harrison, for appellee.
The defense set up was an account against the intestate which amounted to about six hundred and eightyvfive dollars. There was no controversy about the correctness of the notes, while as to some portions of the set-off there were grave doubts as to their correctness. The jury found a verdict for the defendant for six hundred and eighty-four dollars.
It is quite evident from the record that the jury failed to allow the plaintiff the amount of the notes, else they could not have found so much due to the defendant.
There having been a motion for a new trial, and the proper exception taken, we must reverse the judgment.
The judgment is reversed, with costs, and the cause remanded for a new trial.